PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,246,608
Issue Date: 15 Feb 2022
Application No. 16/476,405
Filing or 371(c) Date: 8 Jul 2019
Attorney Docket No. PJK5904954


:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed April 13, 2022, under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request complies with the requirements of 37 CFR 3.81(b), in that the processing fee of $70.00, the Certificate of Correction fee of $160.00, the Certificate of Correction Form No. PTO/SB/44 and a statement that the assignment was submitted for recordation prior to issuance of the patent have been received. Accordingly, the present request is GRANTED.

Section 1481.01, Correction of Assignees’ Names, of the Manual of Patent Examining Procedures (MPEP) states, in part:

	“The Transmittal Form portion (PTOL-85B) of the Notice of Allowance
	Provides a space (item 3) for assignment data which should be completed
	in order to comply with 37 CFR 3.81.  Unless an assignee’s name and 
address are identified in the appropriate space for specifying the assignee,
 	(i.e., item 3 of the Transmittal Form (PTOL-85B)), the patent will issue to 
	the applicant.  Assignment data printed on the patent will be based
	solely on the information so supplied.

	Any request for the issuance of an application in the name of the assignee
	submitted after the date of payment of the issue fee, and any request for
	a patent to be corrected to state the name of the assignee must:

		(A) state that the assignment was submitted for
	recordation as set forth in 37 CFR 3.11 before issuance of patent;
		(B) include a request for certificate of correction 
		under 37 CFR l.323 along with the fee set forth in 37 CFR 1.20(a); and
		(C) include the processing fee set forth in 37 CFR 1.17(i).

	       See 37 CFR §3.81(b).”

The petition states “The mistake(s) identified in the attached form occurred through the fault of the Patent Office.”  However, a review of the Issue Fee Transmittal Form (PTO- 85B) clearly reveals no information provided and the alleged error was not through the fault of the Patent Office but the fault of the applicant.  Section 1481.01, supra, state that assignment data printed on the patent will be based solely on the information so supplied in the Issue Fee Transmittal Form (PTOL-85B).

The requisite $70.00 processing fee (Fee Code 2830), as set forth under 37 CFR 1.17(i), has been submitted.  However, the requisite $160.00 fee (Fee Code 2811), as set forth under 37 CFR §1.20(a) is required.  Therefore, since the petition was accompanied deposit account authorization, the fee has been charged.  Further, Office assignment records are consistent with the requested correction.  

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to Cheryl Gibson-Baylor at 
(571) 272-3213.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions



    
        
            
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.